 

EXHIBIT 10.2

 

June 4, 2015

 

JOEL FALITZ

420 Jericho Turnpike, Suite 110

Jericho, NY 11753

 

Re: Management Services Agreement

 

Dear Mr. Falitz:

 

This Management Services Agreement (this “Agreement”) sets forth the terms and
conditions whereby you agree to provide certain services (as described on
Schedule A attached hereto) to Ecosciences, Inc., a Nevada corporation with
offices located at 420 Jericho Turnpike, Suite 110, Jericho, NY 11753 (the
“Company”).

 

1. Services     1.1 The Company hereby engages you, and you hereby accept such
engagement, as the Company’s Chief Executive Officer, President, Secretary and
Treasurer of the Company on the terms and conditions set forth in this
Agreement.     1.2 You shall provide to the Company the services set forth on
Schedule A attached hereto (the “Services”).     1.3 To the extent you perform
any Services on the Company’s premises or using the Company’s equipment, you
shall comply with all applicable policies of the Company relating to business
and office conduct, health and safety and use of the Company’s facilities,
supplies, information technology, equipment, networks and other resources.    
2. Term       The term of this Agreement is set forth on Schedule A, unless
earlier terminated in accordance with Section 8 (the “Term”). Any extension of
the Term will be subject to mutual written agreement between the parties.     3.
Fees and Expenses     3.1 As full compensation for the Services and the rights
granted to the Company in this Agreement, the Company shall pay you a fixed fee
set forth on Schedule A (the “Fees”), payable as set forth on Schedule A, and,
as a restricted stock grant, issue to you the shares of the Company’s Series D
Convertible Preferred Stock (the “Restricted Shares”) vesting in increments upon
the completion by the Company of the milestones as set forth on Schedule A.

 

Ecosciences, Inc. – Management Services AgreementPage 1

 

 

3.2 The Company shall have the right to withhold from any amount payable
hereunder any Federal, state and local taxes in order for the Company to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.     3.3 Upon earning the Restricted Shares in accordance with
Schedule A, you and the Company shall enter into a Restricted Stock Purchase
Agreement, in substantially in form attached hereto as Exhibit A, pursuant to
which the Restricted Shares shall be issued to you.     3.4 The Company agrees
to reimburse you for all reasonable and documented travel and other costs or
expenses incurred or paid by you in connection with the performance of the
Services in accordance with the general reimbursement policy of the Company then
in effect, and in each case that have been approved in writing in advance by the
Company.     3.5 The Company shall pay all undisputed Fees within five (5)
business days after the Company’s receipt of an invoice submitted by you in
accordance with the payment schedule set forth in Schedule A.     4.
Intellectual Property Rights     4.1 The Company is and shall be, the sole and
exclusive owner of all right, title and interest throughout the world in and to
all the results and proceeds of the Services performed under this Agreement
(collectively, the “Deliverables”), including all patents, copyrights,
trademarks, trade secrets and other intellectual property rights (collectively,
the “Intellectual Property Rights”) therein. You agree that the Deliverables are
hereby deemed a “work made for hire” as defined in 17 U.S.C. §101 for the
Company. If, for any reason, any of the Deliverables do not constitute a “work
made for hire,” you hereby irrevocably assign to the Company, in each case
without additional consideration, all right, title and interest throughout the
world in and to the Deliverables, including all Intellectual Property Rights
therein.     4.2 Any assignment of copyrights under this Agreement includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as “moral rights” (collectively, the “Moral Rights”). You
hereby irrevocably waive, to the extent permitted by applicable law, any and all
claims you may now or hereafter have in any jurisdiction to any Moral Rights
with respect to the Deliverables.

 

Ecosciences, Inc. – Management Services AgreementPage 2

 

 

4.3 You shall make full and prompt disclosure to the Company of any inventions
or processes, as such terms are defined in 35 U.S.C. §100 (the “Patent Act”),
made or conceived by you alone or with others during the Term, whether or not
such inventions or processes are patentable or protected as trade secrets and
whether or not such inventions or processes are made or conceived during normal
working hours or on the premises of the Company. You shall not disclose to any
third party the nature or details of any such inventions or processes without
the prior written consent of the Company.     4.4 Upon the request of the
Company, you shall promptly take such further actions, including execution and
delivery of all appropriate instruments of conveyance, as may be necessary to
assist the Company to prosecute, register, perfect, record or enforce its rights
in any Deliverables. In the event the Company is unable, after reasonable
effort, to obtain your signature on any such documents, you hereby irrevocably
designate and appoint the Company as your agent and attorney-in-fact, to act for
and on your behalf solely to execute and file any such application or other
document and do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or other intellectual property protected related
to the Deliverables with the same legal force and effect as if you had executed
them. You agree that this power of attorney is coupled with an interest.     4.5
Notwithstanding Section 4.1, to the extent that any of your pre-existing
materials are contained in the Deliverables, you retain ownership of such
pre-existing materials and hereby grant to the Company an irrevocable,
worldwide, unlimited, royalty-free license to use, publish, reproduce, display,
distribute copies of, and prepare derivative works based upon such pre-existing
materials and derivative works thereof. The Company may assign, transfer and
sublicense such rights to others without your approval.     4.6 Except for such
pre-existing materials, you have no right or license to use, publish, reproduce,
prepare derivative works based upon, distribute, perform, or display any
Deliverables. You have no right or license to use the Company’s trademarks,
service marks, trade names, trade names, logos, symbols or brand names.     5.
Confidentiality     5.1 You acknowledge that you will have access to information
that is treated as confidential and proprietary by the Company, including,
without limitation, trade secrets, technology, and information pertaining to
business operations and strategies, customers, pricing, marketing, finances,
sourcing, personnel operations of the Company, its affiliates or their suppliers
or customers, in each case whether spoken, written, printed, electronic or in
any other form or medium (collectively, the “Confidential Information”). Any
Confidential Information that you develop in connection with the Services,
including but not limited to any Deliverables, shall be subject to the terms and
conditions of this Section 5. You agree to treat all Confidential Information as
strictly confidential, not to disclose Confidential Information or permit it to
be disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. You shall notify the Company immediately in the event you become aware
of any loss or disclosure of any Confidential Information.

 

Ecosciences, Inc. – Management Services AgreementPage 3

 

 

5.2 Confidential Information shall not include information that:

 

  (a) is or becomes generally available to the public other than through your
breach of this Agreement; or         (b) is communicated to you by a third party
that had no confidentiality obligations with respect to such information.

 

5.3 Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. You agree to provide written notice
of any such order to an authorized officer of the Company within 24 hours of
receiving such order, but in any event sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company’s sole discretion.     6.
Representations, Warranties and Covenants     6.1 You represent, warrant and
covenant to the Company that:

 

(a) you have the right to enter into this Agreement, to grant the rights granted
herein and to perform fully all of your obligations in this Agreement;        
(b) your entering into this Agreement with the Company and your performance of
the Services do not and will not conflict with or result in any breach or
default under any other agreement to which you are subject;         (c) you have
the required skill, experience and qualifications to perform the Services, you
shall perform the Services in a professional and workmanlike manner in
accordance with best industry standards for similar services and you shall
devote sufficient resources to ensure that the Services are performed in a
timely and reliable manner;         (d) you shall perform the Services in
compliance with all applicable federal, state and local laws and regulations;

 

Ecosciences, Inc. – Management Services AgreementPage 4

 

 

  (e) the Company will receive good and valid title to all Deliverables, free
and clear of all encumbrances and liens of any kind;         (f) all
Deliverables are and shall be your original work (except for material in the
public domain or provided by the Company) and, to the best of your knowledge, do
not and will not violate or infringe upon the intellectual property right or any
other right whatsoever of any person, firm, corporation or other entity.        
(g) You are acquiring the Restricted Shares solely for your own account for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof.         (h) You acknowledge that the Restricted
Shares are not registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws, and that the Restricted Shares
may not be transferred or sold except pursuant to the registration provisions of
the Securities Act or pursuant to an applicable exemption therefrom and subject
to state securities laws and regulations, as applicable.         (i) The
certificate evidencing the Restricted Shares and underlying Common Stock shall
bear a customary restrictive Rule 144 legend.         (j) In addition to the
4.99% conversion limitation of the Restricted Shares pursuant to the Certificate
of Designation for the Restricted Shares on file with the Secretary of State of
Nevada, the Restricted Shares shall be earned and become issuable only in
compliance with the provisions as set forth on Schedule A.

 

6.2 The Company hereby represents and warrants to you that:

 

  (a) it has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder; and         (b) the execution of this
Agreement by its representative whose signature is set forth at the end hereof
has been duly authorized by all necessary corporate action.

 

7. Indemnification     7.1 You shall defend, indemnify and hold harmless the
Company and its affiliates and their officers, directors, employees, agents,
successors and assigns from and against all losses, damages, liabilities,
deficiencies, actions, judgments, interest, awards, penalties, fines, costs or
expenses of whatever kind (including reasonable attorneys’ fees) arising out of
or resulting from:

 

  (a) bodily injury, death of any person or damage to real or tangible, personal
property resulting from your acts or omissions; and         (b) your breach of
any representation, warranty or obligation under this Agreement.

 

Ecosciences, Inc. – Management Services AgreementPage 5

 

 

7.2 The Company may satisfy such indemnity (in whole or in part) by way of
deduction from any payment due to you.     8. Termination     8.1 The Company
may terminate this Agreement without cause upon 30 days’ written notice to you.
In the event of termination pursuant to this Section 8.1, the Company shall pay
you on a pro-rata basis any Fees then due and payable for any Services completed
up to and including the date of such termination. The Company shall also issue
you the Restricted Shares earned as of the date of such termination.     8.2 The
Company may terminate this Agreement, effective immediately upon written notice
to you, in the event that you breach this Agreement, and such breach is
incapable of cure, or with respect to a breach capable of cure, you do not cure
such breach within ten (10) days after receipt of written notice of such breach.
    8.3 Upon expiration or termination of this Agreement for any reason, or at
any other time upon the Company’s written request, you shall within five (5)
days after such expiration or termination:

 

  (a) deliver to the Company all Deliverables (whether complete or incomplete)
and all hardware, software, tools, equipment or other materials provided for
your use by the Company;         (b) deliver to the Company all tangible
documents and materials (and any copies) containing, reflecting, incorporating
or based on the Confidential Information;         (c) permanently erase all of
the Confidential Information from your computer systems; and         (d) certify
in writing to the Company that you have complied with the requirements of this
Section 8.3.

 

8.4 The terms and conditions of this Section 8 and Section Error! Reference
source not found., Section 4, Section 5, Section 6, Section 7, Section 8.3,
Section 10, Section 11 and Section 12 shall survive the expiration or
termination of this Agreement.     9. Other Business Activities       You may be
engaged or employed in any other business, trade, profession or other activity
which does not place you in a conflict of interest with the Company; provided,
that, during the Term, you shall not be engaged in any business activities that
do or may compete with the business of the Company without the Company’s prior
written consent to be given or withheld in its sole discretion.

 

Ecosciences, Inc. – Management Services AgreementPage 6

 

 

10. Non-Solicitation       You agree that during the Term of this Agreement and
for a period of 24 months following the termination or expiration of this
Agreement, you shall not make any solicitation to employ or employ the Company’s
personnel without written consent of the Company to be given or withheld in the
Company’s sole discretion.     11. Assignment       You shall not assign any
rights, or delegate or subcontract any obligations, under this Agreement without
the Company’s prior written consent to be given or withheld in the Company’s
sole discretion. Any assignment in violation of the foregoing shall be deemed
null and void. The Company may freely assign its rights and obligations under
this Agreement at any time. Subject to the limits on assignment stated above,
this Agreement will inure to the benefit of, be binding on, and be enforceable
against each of the parties hereto and their respective successors and assigns.
    12. Miscellaneous     12.1 You shall not export, directly or indirectly, any
technical data acquired from the Company, or any products utilizing any such
data, to any country in violation of any applicable export laws or regulations.
    12.2 All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only if (a) the receiving party has received the Notice and
(b) the party giving the Notice has complied with the requirements of this
Section.     12.3 This Agreement, together with any other documents incorporated
herein by reference and related exhibits and schedules, constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein, and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.

 

Ecosciences, Inc. – Management Services AgreementPage 7

 

 

12.4 This Agreement may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto, and any of the terms thereof
may be waived, only by a written document signed by each party to this Agreement
or, in the case of waiver, by the party or parties waiving compliance.     12.5
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule. Each party irrevocably submits to the
exclusive jurisdiction and venue of the federal and state courts located in the
Country of New York, in any legal suit, action or proceeding arising out of or
based upon this Agreement or the Services provided hereunder.     12.6 If any
term or provision of this Agreement is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.     12.7 This
Agreement may be executed in multiple counterparts and by facsimile signature,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

Ecosciences, Inc. – Management Services AgreementPage 8

 

 

If this Management Services Agreement accurately sets forth our understanding,
kindly execute the enclosed copy of this letter and return it to the
undersigned.

 

  Very truly yours,       ECOSCIENCES, INC.         By: /s/ Joel Falitz   Name:
Joel Falitz   Title: Chief Executive Officer and President

 

ACCEPTED AND AGREED:

 

Signature: /s/ Joel Falitz   Name: Joel Falitz   Title: Chief Executive Officer,
President, Secretary and Treasurer Date: June 4, 2015   Fed. Tax Id/SSN:    

 

Ecosciences, Inc. – Management Services AgreementPage 9

 

 

SCHEDULE A

 

Services:   Sales and marketing
International Growth and Development
Strategic partnerships and distributor expansion
Media and Promotion - shows, test marketing etc.               Term:   One year
from the date above written and automatically renewable for one year terms
unless mutually agreed to in writing               Fees:   $31,200/year payable
$2,600/month               Restricted Shares:   1,000,000 shares of Series D
Preferred Stock               Restricted Shares Vesting Schedule:   Milestone:  
No. of Restricted Shares:                 1. Execution of this Agreement  
100,000     2. Complete product line expansion with the development and
introduction of “green line” products that complement our existing line for use
in commercial kitchens, the food service industry and other industries and
produce Green Seal approved Eco-Logical market ready inventory   45,000     3.
Sign Northeast, USA Master Distributor   75,000     4. Sign Midwest, USA Master
Distributor   75,000     5. Sign West Coast, USA Master Distributor   75,000    
6. Sign Southern, USA Master Distributor   75,000     7. Sign Retail Distributor
- Design and produce a retail package for in-store shelf and clip strip displays
and place product in minimum of five (5) retail outlets   60,000     8. Sign
Regional Distributor for expansion into South America   75,000     9. Sign
Regional Distributor for expansion into Europe   75,000     10. Sign Regional
Distributor for expansion into the Middle East   75,000     11. Sign Regional
Distributor for expansion into India   75,000     12. Sign Regional Distributor
for expansion into Asia   75,000     13. Redesign the product for expansion into
the municipal wastewater service industry and sign minimum of two (2) contracts
with municipalities within the industry   60,000     14. Sign contract with
Infomercial production company for consumer products and launch the infomercial
campaign with the first TV infomercial broadcast   60,000     TOTAL:   1,000,000

 

Ecosciences, Inc. – Management Services AgreementPage 10

 

 

